J-A17008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MIRIAM A. JOHNSON                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ALBERT D. JOHNSON, JR.,                    :   No. 2311 EDA 2018

                   Appeal from the Order Entered July 3, 2018
                In the Court of Common Pleas of Chester County
                   Domestic Relations at No(s): 01178N2017


BEFORE: PANELLA, P.J., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, P.J.:                        FILED NOVEMBER 07, 2019

       Miriam A. Johnson, Mother, appeals from the trial court order sustaining

the preliminary objections of Albert D. Johnson, Jr., Father, and dismissing

her complaint. Father and Mother are natural parents of their adult daughter,

Jessica who, because of mental illness, continued to receive court ordered

support from Father after reaching the age of majority. The trial court issued

an order terminating support at Docket No. 0582 N 1997, on July 6, 2017,

which Mother did not appeal.1 In that order, the trial court concluded “[Mother]

has failed to prove that Jessica Gardner is unable to support herself, and has

thus failed to rebut the presumption of emancipation that arises as a




____________________________________________


1 Father later filed a petition for special relief seeking repayment for a credit
of overpaid support payments. The trial court denied his petition. Father’s
appeal of the denial is docketed at No. 3315 EDA 2018.
J-A17008-19



consequence of her reaching majority.” Order, Case No. 0582 N 1997,

7/06/17, at 17.

      On August 31, 2017, Mother filed the instant action—a complaint for

support of Jessica. Father filed preliminary objections, which the trial court

sustained, concluding that it lacked jurisdiction to hear an action for support

of an emancipated adult. Mother appealed the dismissal, arguing that Jessica

is not an emancipated adult, and the court erred in denying her the

opportunity to present evidence to that extent. We affirm.

      Mother raises three issues on appeal.

       I.   [Whether] the      trial   court   err[ed]   in   finding   Jessica
            emancipated?

      II.   [Whether] the trial court err[ed in] granting the preliminary
            objection regarding Jessica’s standing since she is an un[-
            ]emancipated adult[?]

     III.   [Whether] the trial court err[ed in] not permitting [Mother]
            to present any new evidence as to Jessica’s un-emancipated
            status?

Mother’s Brief, at 6 (unnecessary capitalization omitted).

      Our standard of review of an order of the trial court overruling or
      granting preliminary objections is to determine whether the trial
      court committed an error of law. When considering the
      appropriateness of a ruling on preliminary objections, the
      appellate court must apply the same standard as the trial court.

Perelman v. Perelman, 125 A.3d 1259, 1263 (Pa. Super. 2015) (citation

omitted).

      Mother first argues that the trial court erred in finding that Jessica is an

emancipated adult. See Mother’s Brief, at 10 (“Did the Trial Court Err in



                                       -2-
J-A17008-19



Finding Jessica is Emancipated?”). On July 6, 2017, the trial court issued an

order terminating support, which adjudicated Jessica an emancipated adult,

and which Mother did not appeal. Although Mother filed the instant complaint

for support as a new case, the trial court is bound by the prior adjudication.

See Florian v. Florian, 689 A.2d 968, 971-972 (Pa. Super. 1997) (“a party

may not attempt to relitigate matters adjudicated in the existing support

order”). Therefore, Mother’s present attempt to challenge the adjudication of

emancipation does not merit relief.

      In her second issue, Mother challenges the trial court’s ruling that she

lacked standing to sue for support on behalf of Jessica. See Mother’s Brief

at 6, 11. However, we note that Mother’s brief fails to address standing, and

instead claims that she should have been permitted to present evidence of

Jessica’s health and work history with respect to the claim for support. See

id. at 11. This presents a substantial defect, which forecloses our ability to

review her claim. See Pa.R.A.P. 2119(a) (requiring that each question to be

argued be supported by discussion and citation of pertinent authority); see

also Pa.R.A.P. 2101 (“if the defects are in the brief or reproduced record of

the appellant and are substantial, the appeal or other matter may be quashed

or dismissed.”). Accordingly, we find Mother’s second issue waived for failure

to develop an argument.

      In her third issue, Mother claims that the trial court erred by not

permitting her to present evidence in support of her argument that Jessica is

an un-emancipated adult. See Mother’s Brief, at 12-13. Mother failed to raise

                                      -3-
J-A17008-19



this issue in her concise statement of errors complained of on appeal. See

Pa.R.A.P. 1925(b). Consequently, it is waived. See Commonwealth v. Lord,

719 A.2d 306, 309 (Pa. 1998) (“Any issues not raised in a 1925(b) statement

will be deemed waived”).

      Even if Mother had preserved this issue, we agree with the trial court

that Pennsylvania law does not allow the issue of Jessica’s emancipation to be

subject to future review. Generally, a parent’s duty to support a child

terminates when the child reaches eighteen years of age or graduates high

school, whichever is later. See Style v. Shaub, 955 A.2d 403, 408 (Pa. Super.

2008). Therefore, there is a presumption that the parent’s duty of support

ends when the child becomes an adult. See id. This presumption is rebuttable

if it can be shown the child was disabled at the time she became an adult and

the disability prevents her from supporting herself. See id., at 409. However,

the presumption is not rebuttable when the child becomes disabled after

becoming an adult. See id., at 408.

      Here, as the trial court notes, the record establishes that Jessica was

disabled at the time she became an adult, and received support for many

years pursuant to that finding. In 2017, though, the trial court found that

Jessica had not rebutted the presumption that Father was not liable for her

support. She was therefore emancipated, and found to be an adult for

purposes of support.

      Mother did not appeal the finding of emancipation. As a result, the

conclusion that Jessica became an emancipated adult is unreviewable. See

                                      -4-
J-A17008-19



Florian, 689 A.2d at 972. Further, any future changes in her ability to support

herself are now irrelevant; the presumption that Father does not owe her a

duty of support is now irrebuttable.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/19




                                       -5-